474 F.2d 1050
73-1 USTC  P 9360
HOOVER, INC., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 72-1775.
United States Court of Appeals,Sixth Circuit.
Argued Feb. 9, 1973.Decided Feb. 27, 1973.

1
James Clarence Evans, Charles Carter Baker, Jr., Nashville, Tenn., for petitioner-appellant.


2
Scott P. Crampton, Asst. Atty. Gen., Tax Div., Lee H. Henkel, Jr., I. R. S., Richard Farber, Washington, D. C., for respondent-appellee.


3
Before PECK and KENT, Circuit Judges, and YOUNG, District Judge.*

ORDER

4
This is an appeal from the Tax Court's holding that the appellant in substance acted merely as a conduit by which its controlling shareholder, as guarantor of a loan, paid the debt owed by John L. Burns, Inc. to a bank, and, therefore, the appellant taxpayer was not entitled to any deduction arising out of the transaction.  Clearly, our review of tax court decisions is the same as the standard applied in the review of District Court decisions.  Kunz v. C. I. R., 333 F.2d 556 (6th Cir. 1964).  In its opinion (T.C. Memo. 1972-54), the Tax Court stated:


5
"Also, petitioner and Hot Mix, both wholly owned by Hoover, were guarantors of this debt [the debt which gave rise to the claimed deductions]."


6
To this extent the Tax Court's opinion is clearly erroneous.  It appears affirmatively that the petitioner-appellant was not a guarantor of the debt in question.  In all other respects we conclude that we cannot find the Tax Court's findings of fact to be clearly erroneous.  The law was properly applied.


7
Now, therefore, it is ordered that the decision of the Tax Court be and it is hereby affirmed.



*
 Honorable Don J. Young, United States District Judge for the Northern District of Ohio, sitting by designation